Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0082653 A1, hereinafter “Wang”) in view of Park et al. (US 2015/0054798 A1, hereinafter “Park”).

As to claim 1, Wang (Fig. 7) discloses a split-type display system (Para. 0078), comprising: 
a processing device (11) comprising: 
a processing unit (111) configured to generate a plurality of first image signals (Fig. 2 element Data1), wherein the first image signal has a first transmission rate and a first channel number (Para. 0044); and 
a low-to-high unit (112) configured to convert the first image signal into a second image signal (Data2; Para. 0050), wherein the second image signal has a second transmission rate and a second channel number, the first transmission rate is lower than the second transmission rate (Para. 0051);
a display device (Fig. 3) comprising: 
a high-to-low unit (121) configured to receive and convert the second image signal (DC1) into a third image signal (DC2), and the third image signal has a third transmission rate (Para. 0052-0053, since the image data signal DC1 is converted to data DC1, the transmission rate of the DC1 and DC2 are different) and a third channel number; and
a display unit (Fig. 7 element 70) configured to display the third image signals (Para. 0078-0079); and plurality
a transmission cable (“a cable that connects the 11 with 12”) configured to connect the low-to-high unit (112) to the high-to-low unit (121). 
Wang does not disclose wherein the first image signal has a first channel number, 
wherein the second image signal has a second channel number,
the first channel number is greater than the second channel number; 
the third image signal has a third channel number; and
wherein a channel number of the transmission cable is substantially the same as the second channel number.
However, Park teaches wherein the first image signal has a first channel number (Para. 0086, the first image signal channels would be equal to channel numbers of the first integrated circuit), 
wherein the second image signal has a second channel number (Para. 0086, the second image channel numbers would be equal to channel numbers of the second integrated circuit),
the first channel number is greater than the second channel number (Para. 0086, ICs with 960 channels and the ICs with 720 channels); 
the third image signal has a third channel number (Para. 0066, the ICs have different channel numbers based on the distance from the timing controller, and further the claim does not require the third channel number to be different from the first and second channel numbers); and
wherein a channel number of the transmission cable is substantially the same as the second channel number (Fig. 3B element CL1; Para. 0084, 0103, since the number of connection lines is equal to the channel number of the integrated circuit as it connects the integrated circuit to the data lines, the channel number of the transmission cable would be equal to channel numbers of the image signal.).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Park to use the different channel numbers for different image data signal in the device disclosed by Wang. The motivation would have been to improve the signal quality (Park; Para. 0031). 

As to claim 9, Wang (Fig. 7) discloses a split-type display system (Para. 0078), comprising: 
a processing device (11) comprising: 
a processing unit (111) configured to generate a plurality of first image signals (Fig. 2 element Data1), wherein the first image signal has a first transmission rate (Para. 0044); and 
a low-to-high unit (112) configured to convert the first image signal into a second image signal (Data2; Para. 0050), wherein the second image signal has a second transmission rate, the first transmission rate is lower than the second transmission rate (Para. 0051);
a display device (Fig. 3) comprising: 
a plurality of high-to-low unit (121; Para. 0081, a plurality of slave source driving units) configured to receive and convert the second image signal (DC1) into a third image signal (DC2), and the third image signal has a third transmission rate (Para. 0052-0053, since the image data signal DC1 is converted to data DC1, the transmission rate of the DC1 and DC2 are different) and a third channel number; and
a display unit (Fig. 7 element 70) configured to display the third image signals (Para. 0078-0079); and plurality
a transmission cable (“a cable that connects the 11 with 12”) configured to connect the low-to-high unit (112) to the high-to-low unit (121). 
Wang does not disclose wherein the first image signal has a first channel number, 
a plurality of low-to-high units corresponding to the low-to-high units in a one-to-one manner;
wherein the second image signal has a second channel number,
the first channel number is greater than the second channel number; 
the third image signal has a third channel number; and
wherein a channel number of the transmission cable is substantially the same as the second channel number.
However, Park teaches wherein the first image signal has a first channel number (Para. 0086, the first image signal channels would be equal to channel numbers of the first integrated circuit), 
a plurality of low-to-high units (Fig. 1 element T11, T12) corresponding to the low-to-high units (IG1, IG2) in a one-to-one manner (Para. 0069);
wherein the second image signal has a second channel number (Para. 0086, the second image channel numbers would be equal to channel numbers of the second integrated circuit),
the first channel number is greater than the second channel number (Para. 0086, ICs with 960 channels and the ICs with 720 channels); 
the third image signal has a third channel number (Para. 0066, the ICs have different channel numbers based on the distance from the timing controller, and further the claim does not require the third channel number to be different from the first and second channel numbers); and
wherein a channel number of the transmission cable is substantially the same as the second channel number (Fig. 3A element CL1; Para. 0084, 0103, since the number of connection lines is equal to the channel number of the integrated circuit as it connects the integrated circuit to the data lines, the channel number of the transmission cable would be equal to channel numbers of the image signal.).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Park to use the different channel numbers for different image data signal in the device disclosed by Wang. The motivation would have been to improve the signal quality (Park; Para. 0031). Furthermore, the timing controller can be can be divided into a plurality of driving units in order to enhance the signal quality (Para. 0073). 

As to claim 2, Park discloses the split-type display system according to claim 1, wherein the first channel number divided by the second channel number is a ratio, and the second transmission rate divided by the first transmission rate is the ratio; and the third channel number divided by the second channel number is the ratio, and the second transmission rate divided by the third transmission rate is the ratio (Para. 0066, anything divided by anything is a ratio).
The above rejection also stands for the similar system of claim 10.

As to claim 8, The split-type display system according to claim 1, wherein a length of the transmission cable is greater than 50 centimeters (it is merely a design choice to have the length of the transmission cable greater than 50 centimeters as needed by the circuit specification).
The above rejection also stands for the similar system of claim 16.

Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Park as applied to claim 1 and 9 above, and further in view of Muramoto et al. (US Patent No. 5,627,582, hereinafter “Muramoto”).
As to claim 3, Wang (Fig. 2) discloses the split-type display system according to claim 2, wherein the processing unit (111) generates a control signal (DC2), the high-to-low unit (Fig. 3 element 121) converts and captures the second image signal (Data2) to obtain the third image signal (Data1) and the control signal (DC2), and the display unit is configured to display the third image signal according to the captured control signal (Para. 0053).
Wang does not disclose the low-to-high unit merges and converts the first image signal and the control signal into the second image signal. 
However, Muramoto (Fig. 4) teaches the low-to-high unit (6) merges and converts the first image signal (Pa) and the control signal (Pc) into the second image signal (Col. 7 lines 46-54). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Muramoto to combine the control signal and the image signal in the device disclosed by Wang/Park in order to generate a composite image information (Col. 7 lines 46-54). 
The above rejection also stands for the similar system of claim 11.

Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Park as applied to claim 1 above, and further in view of Labosco et al. (US 2015/0288919 A1, hereinafter “Labosco”).

As to claim 4, Wang discloses the split-type display system according to claim 1, wherein the low-to-high unit comprises a first conversion circuit (Fig. 2 element 112) and a compression circuit, the first conversion circuit converts the first image signal (DC2) into a fourth image signal (DC1), the fourth image signal has a fourth transmission rate (Para. 0068), the fourth transmission rate is greater than the first transmission rate (Para. 0068); and
the high-to-low unit comprises a decompression circuit and a second conversion circuit (Fig. 3 
element 121), the decompression circuit decompresses the second image signal into a fifth image signal, the fifth image signal has a fifth transmission rate, the fifth transmission rate is lower than the second transmission rate, the second conversion circuit (121) converts the fifth image signal (DC1) into the third image signal (DC2), and the third transmission rate is lower than the fifth transmission rate  (Para. 0068).
Wang does not disclose wherein the low-to-high unit comprises a compression circuit, the compression circuit compresses the fourth image signal into the second image signal, and the second transmission rate is greater than the fourth transmission rate; and 
the high-to-low unit comprises a decompression circuit, the decompression circuit decompresses the second image signal into a fifth image signal, the fifth image signal has a fifth transmission rate, the fifth transmission rate is lower than the second transmission rate. 
However, Labosco teaches wherein the low-to-high unit comprises a compression circuit (Fig. 2 element 216), the compression circuit compresses the fourth image signal into the second image signal (Para. 0151), and the second transmission rate is greater than the fourth transmission rate (Para. 0171, Since the data rate is lower for the compressed data, the transmission rate will be higher); and 
the high-to-low unit comprises a decompression circuit (Fig. 4 element 416), the decompression circuit decompresses the second image signal into a fifth image signal (Para. 0184), the fifth image signal has a fifth transmission rate (Para. 0197), the fifth transmission rate is lower than the second transmission rate (Para. 0197, Since the data rate is higher fort eh decompressed data, the transmission rate will be lower).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Labosco to include a compressor and a decompressor in the device disclosed by Wang/Park. The motivation would have been to accommodate transmission of different video formats (Labosco; Para. 0006). 
The above rejection also stands for the similar system of claim 12.
Claim(s) 5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Park and Labosco as applied to claim 4 above, and further in view of Muramoto.

As to claim 5, Wang (Fig. 2) discloses the split-type display system according to claim 4, wherein the processing unit (111) generates a control signal (DC2), and the first conversion circuit (112) converts the first image signal (Data1) into the fourth image signal (Data2); and the second conversion circuit (Fig. 3 element 121) converts and captures the fifth image signal (Data2; as discussed above Labosco teaches a compression unit that outputs compressed image) to obtain the third image signal (Data1) and the control signal (DC2), and the display unit is configured to display the third image signal (Data1) according to the captured control signal (DC2; Para. 0053).
Wang does not disclose the first conversion circuit merges and converts the first image signal and the control signal into the fourth image signal. 
However, Muramoto (Fig. 4) teaches the first conversion circuit (6) merges and converts the first image signal (Pa) and the control signal (Pc) into the fourth image signal (Col. 7 lines 46-54). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Muramoto to combine the control signal and the image signal in the device disclosed by Wang/Park/Labosco in order to generate a composite image information (Col. 7 lines 46-54). 
The above rejection also stands for the similar system of claim 13.

As to claim 7, Muramoto teaches the split-type display system according to claim 5, wherein the first conversion circuit merges the first image signal and the control signal according to a merging mode (Col. 7 lines 46-54), and the merging mode is a time sharing mode, a space sharing mode, or a time and space sharing mode (Fig. 4 element Pc and Pab; Col. 7 lines 3-11, since the image signal and the control signal are sampled at certain frequency, the merging mode is a space sharing mode.).
The above rejection also stands for the similar system of claim 15.

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Park as applied to claim 1 above, and further in view of Park et al. (US 2020/0344740 A1, hereinafter “Park’740”).

As to claim 6, Wang does not disclose the split-type display system according to claim 1, wherein the display device receives and transmits a wake-up signal to the high-to-low unit, the high-to-low unit converts the wake-up signal into an integrated signal, the integrated signal has a fourth channel number, the channel number of the transmission cable corresponds to the second channel number and the fourth channel number, the low-to-high unit converts the integrated signal into a wake-up control signal, and transmits the wake-up control signal to the processing unit, the wake-up control signal has a fifth channel number, the fifth channel number is greater than or equal to the fourth channel number, and the processing unit switches to an operating state after receiving the wake-up control signal.
Park’740 (Fig. 4) teaches wherein the display device receives and transmits a wake-up signal to the high-to-low unit (Para. 0058), the high-to-low unit converts the wake-up signal into an integrated signal, the integrated signal has a fourth channel number (Para. 0058, one of the end node), the channel number of the transmission cable corresponds to the second channel number and the fourth channel number, the low-to-high unit converts the integrated signal into a wake-up control signal, and transmits the wake-up control signal to the processing unit, the wake-up control signal has a fifth channel number, the fifth channel number is greater than or equal to the fourth channel number, and the processing unit switches to an operating state after receiving the wake-up control signal (Para. 0058, Wang discloses sending information in respective channels. Similarly, wake up signal would be sent through one of the channels).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Park’740 to include a wake-up signal in the device disclosed by Wang/park. The motivation would have been to conserve power. 
The above rejection also stands for the similar system of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625